Citation Nr: 0418352
Decision Date: 06/07/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  91-44 734	)	DATE JUN 07 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric disorder, as secondary to the service-connected lower back disorder.

2.  Entitlement to an increased evaluation for a lower back disorder, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 1983, and from August 1983 to April 1986.

This appeal arises before the Board of Veterans Appeals (Board) from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was previously before the Board in April 1992, September 1994, and February 1998.  In February 1998, the Board denied the veterans claim for an increased evaluation for the lower back disability, and for service connection for a right hip disorder.  The veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In July 1999, the Court granted a joint motion for remand, vacating the Boards February 1998 decision concerning the issue of entitlement to an evaluation greater than 20 percent for the service connected lumbar strain.  The appeal as to entitlement to service connection for the right hip disorder was dismissed.  The Court further directed the Board to address the issue of TDIU.  The veteran perfected his appeal as to this issue while his claims folder was at the Board.

In the interim, the veteran also perfected an appeal concerning the issue of entitlement to service connection for a psychiatric disorder, as secondary to the service-connected lower back disorder.

The case came before the Board again in April 2000, when it was remanded for further neurological and psychiatric examinations and opinions, and to obtain the veterans vocational rehabilitation folder.  Unfortunately, while the RO conducted the requested examinations, the requested opinions were not provided.  In addition, current neurological testing was not performed, and the examiner specifically noted that referenced clinical records could not be found and were, consequently, not evaluated.  The requested vocational rehabilitation folder could not be located.

Accordingly, in November 2002, the Board again remanded the veterans claim for further development including, among other things, re-examinations, another search for the vocational rehabilitation folder, employment records, notification of the Veterans Claims Assistance Act of 2000, and to obtain VA and non-VA treatment records.  

The case is now again before the Board.  As explained below, the Board regretfully finds that it is once again necessary to remand this case, in order to obtain compliance with the November 2002 remand orders.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA first has a duty to notify the appellant and the accredited representative of any information and evidence necessary to substantiate his/her claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claims, although the ultimate responsibility for furnishing evidence rests with the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)) (2003).

The Board has reviewed the record and finds that additional development is necessary before appellate action may be completed in this case.

While acknowledging that the RO made every attempt to comply with the terms of the November 2002 remand, the Board regretfully finds that it must hold that the VA examinations of record provide an inadequate basis upon which to adjudicate the veterans claims.  There are two reasons for this.

First, as noted above, this case was remanded in November 2002 to provide the veteran with additional examinations to determine the extent disability caused by his service-connected lumbar spine disability.  In particular, the RO was to afford the veteran examinations by the appropriate specialists in neurology and orthopedics to determine whether or not any neurological manifestations were present and, if so, whether such manifestations were as likely as not caused by the service-connected lower back disability.

Concerning his claim for service connection for a neuropsychiatric disability, the Board requested the RO obtain a VA examination to determine the nature, extent, and etiology of the veterans current neuropsychiatric disorder.  In particular, the Board requested that the examiner offer an opinion as to whether it is as likely as not that any currently manifested neuropsychiatric disorder was the result of the veterans service-connected lower back disability.

In attempting to comply with these requests, the RO duly scheduled the VA for examinations.  VA examination reports for spine dated in May and June 2003, and for mental disorders dated in May 2003 are of record, and contain the requested opinions.

Notwithstanding, the examinations for spine were completed without the benefit of review of all clinical findings.  The examiner who conducted the May 2003 examination recommended further electromyograph (EMG) and nerve conduction studies (NCS) be completed.  The June 2003 report notes that these tests were completed, but indicated that the examiner had not yet reviewed the test results.  The claims file is absent addenda showing consideration of these findings in the final diagnoses.  The Board notes that the clinical findings are of record and reveal minimal electrodiagnostic evidence of chronic and active right S1 radiculopathy.

Second, the examinations for spine and mental disorders were conducted absent review of records from the Social Security Administration (SSA), which were apparently received subsequent to the examinations.  The records are not stamped with a Received date.  However, the examiner who conducted the June 2003 examination for spine noted that the claims file involved five folders.  The totality of the claims folder now before the Board measures six folders, the last of which is comprised almost entirely of SSA records, and a file of vocational rehabilitation documents.  The Board therefore finds that these records were not considered by the examiners in arriving at their opinions.

Review of the SSA records shows that the veteran was found unable to obtain and retain gainful employment because of a combination of his neuropsychiatric and lower back disabilities combined.  The April 2000 SSA hearing decision holds that the veteran is rendered unable to perform a wide range of light work, because of his other impairments, including his lower back disability.  However, this range of work is eroded due to limitations imposed by his neuropsychiatric disability.

The Board finds that it is necessary to return the case to the examiners who conducted the May and June 2003 examinations, for their consideration of the clinical EMG and NCS findings and of the SSA records concerning both the level of service-connected back disability and the etiology of the claimed neuropsychiatric disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  (A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders); see also 38 C.F.R. § 3.159(c)(4) (2003).

Furthermore, the rating codes governing the evaluation of back disabilities have been changed, effective from September 26, 2003.  See 68 Fed. Reg. 51454- 51458 (Aug. 27, 2003) (to be codified as amended at 38 C.F.R. § 4.71a, Codes 5235 to 5243, and Plate V).  Moreover, new criteria were established for rating intervertebral disc syndrome, effective September 23, 2002.  See 67 Fed. Reg. 54345, 54349 (Aug. 22, 2002) (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  While the RO considered the veterans lower back disability under the revised regulations in the December 2003 supplemental statement of the case, notice of the changed regulations was not given to the veteran.  This must be done.

Finally, it does not appear that the RO has given the veteran complete notice of the VCAA.

The Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Disabled Veterans of America v. Secretary of Veterans Affairs (DAV v. Secy of VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Boards ability to cure VCAA deficiencies.  Therefore a remand is required in this appeal so that additional development may be undertaken in order to fulfill the Departments duty to assist the appellant with his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process requirements, further appellate consideration will be deferred and the case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), as well as the holdings in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002)).  The claims file must include documentation that there has been compliance with the VAs redefined duties to notify and assist a claimant as set forth in the VCAA and as specifically affecting the remaining issues on appeal.

2.  The RO should again request that the veteran identify all VA and non-VA health care providers who have treated him for his service connected lower back disability and his claimed neuropsychiatric disorder.  The RO should procure duly executed authorization for the release of private medical records.  In particular, the RO should again attempt to obtain release of private medical records from Arkansas Psychological Services and Forest Park Medical Clinic, P.A., in Little Rock, Arkansas.  Furthermore, the appellant should be specifically informed as to what portion of evidence he is required/expected to submit, and which portion of the evidence the VA would attempt to obtain in order to assist the appellant in substantiating his claim, per 38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the veterans medical records from all identified health care providers for treatment given for the  lower back disability and his claimed neuropsychiatric disability that are not already of record.  In particular, the RO should ensure that it has all treatment records from all VA Medical Centers (MCs) that the veteran has identified, including VAMCs in Fayetteville, Arkansas; Little Rock, Arkansas; Durham, North Carolina; Winston-Salem, North Carolina; and Mountain Home, Tennessee that are not already of record.  The RO must document negative responses.

4.  When the above development has been completed, the RO should return the entire claims file to the examiners who conducted the May and June 2003 VA examinations of the  spine, and the May 2003 examination for mental disorders.  The examiners should be requested to augment their opinions after review of any and all newly received medical evidence to include SSA records and any and all clinical findings, including the EMG and NCS test results conducted in accordance with the May and June 2003 VA examinations.

? If the examiners who conducted the May and June 2003 examinations are not available, or it is determined that additional examination is required, the RO should duly make arrangements to afford the veteran VA examinations, by appropriate specialists, to determine the extent of disability caused by his service connected lower back disability, and the nature, extent, and etiology of any manifested neuropsychiatric disorder.  All indicated tests and studies should be performed.  If other examinations by specialists are indicated, they should be conducted.  The claims folder, including all newly obtained evidence, must be sent to the examiner(s) for review, and the exam protocol should be conducted consistent with AMIE guidelines. In addition, the examiners are requested to provide the following opinions:
1. Concerning his claim for service connection for a  neuropsychiatric disability, is it as likely as not that any diagnosed neuropsychiatric disability is the result of the service-connected lower back disability or of his active service?
2. Concerning his claim for increased evaluation for his lower back disability, please offer an opinion as to whether or not there is any neurological involvement and, if found, if it is as likely as not that any manifested neurological impairment is the result or part of the service-connected lower back disability.
? Provide an opinion as to the veterans employability.  If he is found to be unemployable, the examiners are requested to offer an opinion as to whether it is as likely as not that such employability is the result of service-connected disabilities as opposed to nonservice connected disabilities.  If the examiners cannot so determine, they should so state.

5.  After receipt of any and all newly acquired evidence, the RO should again review the veterans claims for service connection for a neuropsychiatric disorder, as secondary to service-connected lower back disability, an increased evaluation for the service-connected lower back disability, and TDIU, including consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45. all revised regulations governing the evaluation of the musculoskeletal system, diseases and injuries of the spine, including intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 (August 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 2003), 38 C.F.R. § 4.71(a) Diagnostic Codes 5285 through 5295 (prior to 2003) and Diagnostic Codes 5235 through 5243 (2003).

If the decision remains in any way adverse to the veteran, he and his representative should be furnished with a supplemental statement of the case, and with a reasonable period of time within which to respond.

The case should thereafter be returned to the Board for further review, as appropriate.  The veteran need take no action until he is so informed.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky, supra.  The veteran is reminded that it is his responsibility to appear for any and all scheduled examinations and that failure to do so could result in the denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


